Exhibit 10.24

ASSUMPTION AGREEMENT AND MODIFICATION OF LOAN DOCUMENTS




THIS ASSUMPTION AGREEMENT (the "Agreement") dated December 8, 2015, is made by
and among WALNUT VENTURE, LLC, a Delaware limited liability company
("Borrower"), REXFORD INDUSTRIAL - 1065 WALNUT, LLC, a Delaware limited
liability company ("Purchaser"), JAMES R. HOPPER, an individual, STEVE
SCHARMANN, an individual, JAMES SHAY REDMOND, an individual, JAMES CARR, an
individual, DOUGLAS BOOTH, an individual, MILTON MIYASHIRO, an individual,
EDWARD YOON, an individual, RICHARD MEYER, an individual, DALE WILLIAMSON, an
individual, BARRY GERNSTEIN, an individual, EDWIN MESERVE, an individual, JAMES
FADELL, an individual, LOURICE FADELL, an individual, MICHAEL RUCKERSBERG, an
individual, GEORGE DARANY, an individual, PAUL LOVEJOY, an individual, and
DANIEL SALEH, an individual (collectively,("Guarantor"), and REXFORD INDUSTRIAL
REALTY, INC., a Maryland corporation ("New Guarantor") and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., IN ITS CAPACITY AS DIRECTED TRUSTEE FOR WASHINGTON
CAPITAL JOINT MASTER TRUST MORTGAGE INCOME FUND ("Lender").


WITNESSEITH:
WHEREAS, WASHINGTON CAPITAL JOINT MASTER TRUST MORTGAGE INCOME FUND ("Original
Lender") made a loan (the "Loan") to Borrower in the principal amount of
$11,400,000.00; and
WHEREAS, Borrower executed and delivered to Original Lender that certain
Promissory Note (the "Note") dated January 14, 2014, payable to the order of
Original Lender in the amount of and evidencing the Loan; and
WHEREAS, Borrower executed and delivered that certain Deed of Trust, Assignment
of Rents and Leases, Security Agreement and UCC Financing Statement (the "Deed
of Trust") dated of even date with the Note to First American Title Insurance
Company as trustee ("Trustee"), for the benefit of the Original Lender, recorded
as Document No. 20140062649, in the official records of Los Angeles County,
California covering the real property described in Exhibit A attached hereto and
incorporated herein for all purposes, together with all improvements,
appurtenances, other properties (whether real or personal), rights and interests
described in and encumbered by the Deed of Trust (the "Property"), to secure the
payment of the Note and performance by Borrower of the other obligations set
forth in the Loan Documents (as herein defined); and
WHEREAS, Borrower caused to be issued by First American Title Insurance Company
(the "Title Company") that certain Policy of Title Insurance (the "Policy")
dated January 14, 2014 in the amount of the Note, insuring the validity and
priority of the lien created and evidenced by the Deed of Trust; WHEREAS, the
Borrower caused Guarantor to execute and deliver to Original Lender that certain
Limited Guaranty and that certain Environmental Indemnity (each individually,
and collectively, a "Guaranty") both dated of even date with the Note
guaranteeing certain



--------------------------------------------------------------------------------



obligations of the Borrower as set forth in the Loan Documents and performance
by Borrower of certain obligations as set forth in the Loan Documents; and
WHEREAS, Lender, as the current owner and holder of the Note and other Loan
Documents, has been asked to consent to the transfer of the Property to
Purchaser and the assumption of the obligations of Borrower by Purchaser under
the Note, the Deed of Trust, Guaranty and other related documents executed by
Borrower or third parties pertaining to, evidencing or securing the Loan
(collectively, the "Loan Documents");
WHEREAS, for business reasons Borrower desires to roll its interest into a
tenancy in common immediately prior to the sale of the Property to Purchaser;
and
WHEREAS, Lender has agreed to consent to the transfers of the Property and the
assumption of the Loan subject to the terms and conditions stated below.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender, Borrower, Purchaser, Guarantor and New Guarantor hereby agree as
follows:
1.Assumption of Borrower's Obligations. Purchaser agrees to ASSUME AND DOES
HEREBY ASSUME all of the payment and performance obligations of Borrower set
forth in the Note, the Deed of Trust, Guaranty and the other Loan Documents in
accordance with their respective terms and conditions, including without
limitation, the obligation of payment of all sums due under the Note. Purchaser
further agrees to abide by and be bound by all of the terms of the Loan
Documents, all as though each of the Loan Documents had been made, executed and
delivered by Purchaser.
2.Assumption of Guarantor's Obligations. New Guarantor agrees to ASSUME AND DOES
HEREBY ASSUME all of the payment and performance obligations of Guarantor set
forth in the Guaranty in accordance with the terms and conditions thereof,
including without limitation, the obligation of payment of all "Costs" (as
defined in the Guaranty) due under the Guaranty. New Guarantor further agrees to
abide by and be bound by all of the terms of the Guaranty, all as though the
Guaranty had been made, executed and delivered by New Guarantor.
3.Consent to Transfers.
(a)    Immediately prior to the transfer of the Property to Purchaser, Borrower
shall transfer an undivided tenant-in-common interest in the Property to each of
CARSON CARR, LLC a Delaware limited liability company; CARSON MESERVE, LLC a
Delaware limited liability company; CARSON DARANY, LLC a Delaware limited
liability company, and CARSON MIYASHIRO, LLC a Delaware limited liability
company (collectively, “Roll Out Transfers”). Lender and Purchaser, by
acceptance hereof, hereby consent to the Roll Out Transfers provided the same
occur on the same day as (but in any event not more than one (1) business day
prior to) the transfer to Purchaser consented to in Section 3(b) below. No such
consent by Lender to the Roll Out Transfers shall relieve Borrower of any
obligation set forth herein or in the Loan Documents.

2

--------------------------------------------------------------------------------



(b)    Lender, by acceptance hereof, hereby consents to the further transfer of
the Property to Purchaser immediately after the Roll Out Transfers and to the
assumption by Purchaser of all of the obligations of Borrower under the Loan
Documents, subject to the terms and conditions set forth in this Agreement.
Neither Lender's consent to the Roll Out Transfers nor Lender's consent to the
transfer of the Property to Purchaser is intended to be nor shall it be
construed as a consent to any subsequent transfer or conveyance which requires
the Lender's consent pursuant to the terms of the Deed of Trust.
(c)    Notwithstanding the foregoing, Lender's consent shall be deemed null and
void if the transfer of the Property to Purchaser and assumption of the Loan
obligations under the terms hereof fails to occur within one (1) business day of
the Roll Out Transfers, and such failure shall constitute an event of default
under the Loan Documents.
4.Release and Discharge. In consideration of the assumption of all of Borrower's
obligations set forth in the Note, the Deed of Trust, Guaranty and the other
Loan Documents by Purchaser and assumption of all of Guarantor's obligations set
forth in the Guaranty by New Guarantor, and provided that no Bankruptcy Event
(as hereinafter defined) has occurred on or before the date that is 370 days
after the date hereof (the "Release Date"), Lender hereby agrees to RELEASE and
DISCHARGE Borrower and Guarantor from and against any and all recourse liability
pursuant to the Loan Documents (except as provided in Section 14 below), which
release and discharge shall be effective as of the Release Date. For purposes of
this Agreement, a "Bankruptcy Event" shall mean any of the following events with
respect to Borrower or any general partner of Borrower (individually, an
"Obligated Party" and collectively, the "Obligated Parties") which occurs prior
to the Release Date: (i) any Obligated Party files any voluntary petition under
any chapter of the Bankruptcy Code, Title 11 U.S.C.A. (hereinafter referred to
as the "Bankruptcy Code"), or in any manner seeks relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
local, state, federal or other insolvency law or laws providing for relief of
debtors, or in equity, or directly or indirectly causes any Obligated Party to
file any such petition or to seek any such relief; or (ii) any Obligated Party
directly or indirectly causes any involuntary petition under any chapter of the
Bankruptcy Code to be filed against any Obligated Party or directly or
indirectly causes any Obligated Party to become the subject of any proceeding
pursuant to any other state, federal or other insolvency law or laws providing
for relief of debtors; or (iii) any Obligated Party directly or indirectly
causes the Property or any other interest of any Obligated Party in the Property
to become the property of any bankrupt estate or the subject of any state or
federal or other bankruptcy, dissolution, liquidation or insolvency proceedings.
Borrower hereby further agrees that in the event of the filing of any voluntary
or involuntary petition in bankruptcy by or against any one or more of the
Obligated Parties, none of the Obligated Parties shall assert or request any
other party to assert that the automatic stay provided in Section 362 of the
Bankruptcy Code shall operate or be interpreted to stay, interdict, condition,
reduce, or inhibit the ability Lender to enforce any rights it may have by
virtue of this Agreement, the Loan Documents, or any other rights Lender has,
whether now or hereafter acquired against any one or more of the Obligated
Parties, or against the Property; and further that in the event of the filing of
any voluntary or involuntary petition in bankruptcy by or against any one or
more of the Obligated Parties, such parties shall not seek a supplemental stay
or any other relief, whether injunctive or otherwise, pursuant

3

--------------------------------------------------------------------------------



to Section 105 of the Bankruptcy Code, or any other provision of the Bankruptcy
Code to stay, interdict, condition, reduce or inhibit the ability of Lender to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or
any of the rights Lender has whether now or hereafter acquired against any one
or more of the Obligated Parties or against the Property. None of the Obligated
Parties shall challenge or attempt to challenge or have any standing to
challenge or attempt to challenge for its own benefit any foreclosure upon the
Property, as a fraudulent conveyance under federal, state or other law; and none
of the Obligated Parties shall oppose the appointment of a trustee, examiner or
receiver, and to the extent permitted by law will stipulate that any "custodian"
(as defined in the Bankruptcy Code) which is in custody, control or possession
of the Property is excused complying with Section 543 of the Bankruptcy Code.
5.No Impairment of Lien. Nothing set forth herein shall affect the priority or
extent of the lien of any of the Loan Documents, nor, except as expressly set
forth herein, release or change the liability of any party who may now be or
after the date of this Agreement, become liable, primarily or secondarily, under
the Loan Documents. Except as expressly modified hereby, the Note, the Deed of
Trust, Guaranty and the other Loan Documents shall remain in full force and
effect and this Agreement shall have no effect on the priority or validity of
the liens set forth in the Deed of Trust or the other Loan Documents, which are
incorporated herein by reference.
6.Purchaser Obligations. From and after the date of this Agreement, any
documents, actions or responsibility which are required to be undertaken by
Borrower shall be deemed to be a responsibility of Purchaser. For example, but
without limitation, Purchaser is now required to provide financial statements
and information with respect to itself in lieu of the provision of financial
information by Borrower as to Borrower. Additionally, circumstances in the Loan
Documents which would or could create a default and which are relative to the
nature or condition of Borrower shall now be deemed effective as to the nature
or condition of Purchaser (e.g., dissolution or bankruptcy of Purchaser shall
now constitute a default rather than dissolution or bankruptcy of Borrower).
7.New Guarantor Obligations. From and after the date of this Agreement, any
documents, actions or responsibility which are required to be undertaken by
Guarantor shall be deemed to be a responsibility of New Guarantor. For example,
but without limitation, New Guarantor is now required to provide financial
statements and information with respect to itself in lieu of the provision of
financial information by Guarantor.
8.Modification of Note.
(a)    Notwithstanding any provision of Sections 1 and 2 of the Note to the
contrary, for the month of December, 2015, interest shall be calculated and paid
as follows: (i) interest calculated on the actual number of days between
December 1, 2015, and the date hereof, shall be paid on the date hereof by
Borrower; and (ii) interest calculated on the actual number of days between the
date hereof and the end of the month as the numerator and 365 days as the
denominator shall be paid on the date hereof by Purchaser. No payment of
principal shall be due on January 1, 2016. Commencing on February 1, 2016, and
continuing on the first day of each month thereafter, Purchaser, as borrower,
will make equal monthly payments of principal and interest equal to $50,226.93,
which is calculated based on a 30-year amortization period. The entire balance
of

4

--------------------------------------------------------------------------------



this Note, including principal and all accrued interest and any other amounts
due hereunder, will be due and payable on the Maturity Date.
9.Modification of Guaranty. The Guaranty is hereby amended as follows:
(a) The last paragraph of Section 2 is hereby deleted; and
(b) A new Section 16 is added as follows:
"16.     Net Worth Covenant. So long as the Loan and any of the obligations set
forth in the Loan Documents remain outstanding, Guarantor shall maintain a
minimum Net Worth (as calculated in accordance with generally accepted
accounting principles) of not less than $15,000,000 and Liquidity (defined
below) of not less than $1,000,000 (the “Minimum Financial Criteria”). Guarantor
shall provide to Lender (i) within ninety (90) days after the end of each fiscal
year and thirty (30) days after the end of each calendar quarter, (A) financial
statements of Guarantor covering the corresponding period then ended including a
balance sheet, an income and expenses statement, (B) a statement of cash flow
and (C) a statement of change in financial position, prepared by Guarantor,
together with a certificate of Guarantor that the Minimum Financial Criteria
continues to be satisfied (including Guarantor’s calculation of Guarantor’s Net
Worth), each of such statements delivered shall be certified as being true and
correct by an officer of Guarantor.
As used herein:
“Liquidity” shall mean (a) unencumbered Cash and Cash Equivalents of Guarantor
and (b) marketable securities of Guarantor, each valued in accordance with GAAP
(or other principles acceptable to Lender).
“Cash and Cash Equivalents” shall mean all unrestricted or unencumbered (A) cash
and (B) any of the following: (x) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States;
(y) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof which, at the time of acquisition, has one of the two
highest ratings obtainable from any two (2) of Standard & Poor’ s Corporation,
Moody’ s Investors Service, Inc. or Fitch Investors (or, if at any time no two
of the foregoing shall be rating such obligations, then from such other
nationally recognized rating services as may be acceptable to Lender) and is not
listed for possible down-grade in any publication of any of the foregoing rating
services; (z) domestic certificates of deposit or domestic time deposits or
repurchase agreements issued by any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia
having combined capital and surplus of not less than $1,000,000,000.00, which
commercial bank has a rating of at least either AA or such comparable rating
from Standard & Poor’ s Corporation or Moody’ s Investors Service, Inc.,
respectively; (aa) any funds deposited or invested by Guarantor in accounts
maintained with Lender and which are not held in escrow

5

--------------------------------------------------------------------------------



for, or pledged as security for, any obligations of Guarantor, Borrower and/or
any of their affiliates; (bb) money market funds having assets under management
in excess of $2,000,000,000.00 and/or (cc) any unrestricted stock, shares,
certificates, bonds, debentures, notes or other instrument which constitutes a “
security” under the Security Act of 1933 (other than Guarantor, Borrower and/or
any of their affiliates) which are freely tradable on any nationally recognized
securities exchange and are not otherwise encumbered by Guarantor."
10.Modification of Deed of Trust.
(a)    Clause (b) of Section 1.3 is restated as follows: "(b) unless expressly
waived in writing by Lender, no Embargoed Person has any interest of any nature
whatsoever in Borrower or Guarantor, as applicable, with the result that (i) to
the actual knowledge of Borrower, the investment in Borrower and/or Guarantor,
as applicable (whether directly or indirectly), is prohibited by Applicable Law,
or (ii) the Loan is in violation of applicable law."
(b)    So long as the Borrower is owned and controlled (directly or indirectly)
by Rexford Industrial Realty, Inc. (or any successor publicly traded entity
permitted under the Loan Documents or consented to by Lender), the financial
reporting requirements shall be modified as follows:
(i)     if Borrower does not maintain separate financial statements and such
financial statements are instead part of a consolidated financial statement of
Rexford Industrial Realty, Inc., then delivery of the consolidated financial
statement of Rexford Industrial Realty, Inc., shall satisfy the annual financial
statement requirements of Borrower; and
(ii)    the following sentence in Section 2.10:
"In addition, Borrower will furnish to Lender within 20 days after Lender’s
request therefor, but no more than twice a year, a complete and current
financial statement, in reasonable detail on any persons or entities with a
direct or indirect ownership interest in Borrower and any guarantor of the Loan,
together with a true and correct copy of such person’s or entity’s most recent
federal income tax return."
shall be replaced with the following sentence:
"In addition, Rexford Industrial Realty, Inc. (or any permitted successor) will
furnish to Lender within 20 days after Lender’s request therefor a copy of the
most recent publicly reported consolidated financial statements of Rexford
Industrial Realty, Inc."
(c)     Section 4 is amended to provide that the following transfers of direct
or indirect interests in the Borrower shall be permitted without the consent of
Lender (each a "Permitted Transfer"):


(i) transfers to any Affiliate of Rexford Industrial Realty, Inc., a Maryland
corporation (“Sponsor”), provided that the Sponsor shall continue to Control the
Borrower and such Affiliate;



6

--------------------------------------------------------------------------------



(ii) so long as Sponsor is a publicly traded company on the New York Stock
Exchange or another nationally recognized stock exchange, issuances and
transfers of securities, options, warrants or other interests in the Sponsor,
whether directly or indirectly;


(iii) issuances and transfers of limited partnership interests in Rexford
Industrial Realty LP (including, without limitation, the adjustment of
partnership units held by partners in Rexford Industrial Realty LP to reflect
redemptions pertaining to the limited partner interests in Rexford Industrial
Realty LP), whether directly or indirectly, provided that the Sponsor shall
continue to Control Rexford Industrial Realty LP;


(iv) a merger, consolidation or exchange of securities to which the Sponsor or
Rexford Industrial Realty LP is a party, as applicable, provided that either (a)
the surviving entity shall be the Sponsor or Rexford Industrial Realty LP, as
applicable, and Sponsor shall continue to Control Rexford Industrial Realty LP
and Borrower or (b) the surviving entity shall be an Affiliate of the Sponsor,
provided that the Sponsor shall continue to Control such Affiliate and the
Borrower; and


(v) any transfer to a Qualified Transferee.


Notwithstanding the foregoing, however, in connection with a Permitted Transfer,
Lender may require (i) Borrower to issue a written certification (in form
reasonably acceptable to Lender and in the case of ERISA, in the form of the
ERISA Certificate previously provided to Lender subject to updates for
then-current information) that: (a) such transfer will not result in a
prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended, and Section 4975 of the Internal Revenue Code
of 1986, as amended, ("ERISA"), and (b) the representations contained herein
relating to ERISA, OFAC and Patriot Act matters remain true and correct; and
(ii) searches, acceptable to Lender, for any Person owning, directly or
indirectly, 20% or more of the interests in the Borrower as a result of such
transfer). After each Permitted Transfer, Borrower shall continue to comply with
the covenants contained herein relating to ERISA OFAC and Patriot Act matters.
Upon written request from Lender in connection with a Permitted Transfer,
Borrower shall promptly provide Lender a revised version of the organizational
chart delivered to Lender in connection with the Loan reflecting any equity
transfer consummated in accordance with this Section (providing the same level
of detail as accepted by Lender in connection with Lender's underwriting).


“Affiliate” shall mean, as to any person or entity, any other person or entity
that, directly or indirectly, is in Control of, is Controlled by or is under
common Control with such person or entity.



7

--------------------------------------------------------------------------------



“Control” or “Controlled” shall mean, with respect to any person or entity, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such person or entity, whether
through the ability to exercise voting power, by contract or otherwise (subject,
in each case, to customary reservations of rights in favor of other partners or
members to approve the sale and/or refinancing of all or substantially all of
such person's or entity’s assets and other customary major decisions).
“Qualified Transferee” shall mean: (i) a real estate investment trust, bank,
saving and loan association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government entity or plan, provided that any such Person
referred to in this clause (i) satisfies the Eligibility Requirements; (ii) an
investment company, money management firm or “qualified institutional buyer"
within the meaning of Rule 144A under the Securities Act of 1933, as amended, or
an institutional “accredited investor” within the meaning of Regulation D under
the Securities Act of 1933, as amended, provided that any such Person referred
to in this clause (ii) satisfies the Eligibility Requirements; (iii) an
institution substantially similar to any of the foregoing entities described in
clauses (i) or (ii) that satisfies the Eligibility Requirements; (iv) any Person
Controlled by any of the Person described in clauses (i), (ii) or (iii) above or
(v) below; (v) an investment fund, limited liability company, limited
partnership or general partnership where a Permitted Fund Manager or a Person
that is otherwise a Qualified Transferee under clauses (i), (ii), (iii) or (iv)
of this definition investing through a fund with committed capital of at least
$200,000,000 acts as the general partner, managing member or fund manager and at
least twenty-five percent (25%) of the equity interests in such investment
vehicle are owned, directly or indirectly, by one or more entities that are
otherwise Qualified Transferees under clauses (i), (ii), (iii) or (iv) of this
definition; or (vi) any other Person that satisfies the Eligibility
Requirements.
“Eligibility Requirements” shall mean, with respect to any Person, that such
Person (i) has total assets (in name or under management) in excess of
$200,000,000 (excluding the Property) and (except with respect to a pension
advisory firm or similar fiduciary) a Net Worth of $100,000,000 (excluding the
Property) and (ii) is regularly engaged in the business of owning and operating
commercial real estate properties of the type, size and quality comparable to
the Property (or shall have engaged a management and/or leasing agent that has
such experience and such management and/or leasing agent reasonably acceptable
to Lender).
“GAAP” shall mean United States generally accepted accounting principles.
“Net Worth” shall mean, as of a given date, (x) the total assets of a Person as
of such date less (y) such Person’s total liabilities as of such date,
determined in accordance with GAAP.
“Permitted Fund Manager” shall mean any nationally-recognized manager of
investment funds which (i) invests in debt or equity interests relating to
commercial real estate, (ii) invests through a fund with committed capital of at
least $200,000,000 and (iii) is not the subject of a bankruptcy proceeding.    
11.Partial Prepayment; Termination of Capital Improvements Escrow and Security
Agreement and Tenant Improvement Escrow and Security Agreement. Upon the date
hereof, the Loan shall be partially prepaid in the amount of $1,076,432.27,
which constitutes the current balances in the Capital Improvements Account
pursuant to the

8

--------------------------------------------------------------------------------



Capital Improvements Escrow And Security Agreement between Borrower and Lender
and the Tenant Improvement Account pursuant to the Tenant Improvement Escrow And
Security Agreement between Borrower and Lender. Concurrently with the prepayment
required by this Section 10, Purchaser shall pay to Lender a prepayment fee in
an amount equal to one percent (1%) of the amount being prepaid. From and after
the date hereof, the Capital Improvements Escrow And Security Agreement and the
Tenant Improvement Escrow And Security Agreement shall be terminated and of no
further force or effect and all obligations thereunder (and breaches thereof, if
any) shall be deemed waived with respect to Purchaser. Upon such prepayment, the
remaining principal balance of the Loan shall be $9,854,977.44.
12.Deferred Maintenance.
(a)    Lender has caused the Property to be inspected and such inspection has
revealed that the Property is in need of certain maintenance, repairs and/or
remedial or corrective work. Purchaser shall cause each of the required repairs
described in that certain Property Condition Report dated September 28, 2015,
and prepared by Anderson Environmental (the "Engineering Report"), a copy of
which have been provided to, and receipt of which is hereby acknowledged by,
Purchaser (the “Deferred Maintenance”) to be completed, performed, remediated
and corrected to the reasonable satisfaction of Lender and in compliance with
all applicable laws, ordinances, rules and regulations on or before January 14,
2017, as such time period may be extended by Lender in its sole discretion. Upon
completion of each item of Deferred Maintenance, Purchaser shall deliver to
Lender (1) copies of invoices, receipts or other evidence satisfactory to Lender
verifying the costs of the Deferred Maintenance, and (2) either (i) a new (or
amended) certificate of occupancy for the improvements affected by the
performance of such Deferred Maintenance, if such new (or amended) certificate
of occupancy is required by applicable law or regulation or (ii) a certificate
made by Borrower to Lender that no such new or amended certificate of occupancy
is required under applicable law or regulation in connection with the Deferred
Maintenance, and (3) affidavits, lien waivers or other evidence reasonably
satisfactory to Lender showing that all materialmen, laborers, subcontractors
and any other parties who might or could claim statutory or common law liens and
are furnishing or have furnished materials or labor to the Property have been
paid all amounts due for such labor and materials furnished to the Property.
(b)    The tenant known as Prime Time Storage LLC has noted certain landlord
work to be performed at the Property as described in that certain tenant
estoppel dated November 10, 2015 (the "Tenant Estoppel"). Purchaser shall
refrigerate the dock area as described in item (c) of Section 3 of the Tenant
Estoppel as and when required under the lease with said tenant. Upon completion
of such item, Purchaser shall deliver to Lender a tenant estoppel, in form and
substance reasonably satisfactory to Lender, confirming such work has been
performed to tenant's satisfaction.
Property Management. Purchaser hereby represents and warrants that the Property
will be self-managed. Any subsequent property manager and management agreement
shall be subject to Lender's approval in accordance with the terms of the Deed
of Trust.
13.No Waiver of Remedies. Except as may be expressly set forth herein, nothing
contained in this Agreement shall prejudice, act as, or be deemed to be a waiver
of any right or

9

--------------------------------------------------------------------------------



remedy available to Lender by reason of the occurrence or existence of any fact,
circumstance or event constituting a default under the Note or the other Loan
Documents.
14.Ratification by Borrower. By its execution hereof, Borrower ratifies and
confirms that the assumption by Purchaser of all of Borrower's obligations set
forth in the Note, the Deed of Trust, Guaranty and the other Loan Documents
shall not relieve Borrower of any personal liability under the Note, the Deed of
Trust, Guaranty or any of the Loan Documents for any acts or events occurring or
obligations arising prior to or simultaneously with the date hereof.
15.Ratification by Guarantor. By its execution hereof, Guarantor ratifies and
confirms that the assumption by Purchaser of all of Borrower's obligations set
forth in the Note, Deed of Trust, Guaranty and the other Loan Documents, and the
assumption by New Guarantor of all of Guarantor's obligations set forth in the
Guaranty, shall not relieve Guarantor of any personal liability under the
Guaranty for any acts or events occurring or obligations arising prior to or
simultaneously with the date hereof.
16.Release of Lender. By their execution hereof, Borrower and Guarantor hereby
release Lender, Original Lender and the officers, directors, employees and
agents of either of them from all claims and liability relating to the
transactions evidenced by the Note, the Deed of Trust, Guaranty and the other
Loan Documents, through and including the date hereof. Borrower and Guarantor
hereby specifically acknowledge that each has carefully reviewed this document
and discussed its import with legal counsel and that the provisions of this
subsection are a material part of this Agreement. Borrower and Guarantor hereby
specifically waives the provisions of Section 1542 of the California Civil Code
(Section 1542). Section 1542 provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.
17.Notices. Any notices or other communications required or permitted under this
Agreement or the Loan Documents shall be provided in accordance with the
requirements therefor as set forth in the Loan Documents; provided, however,
from and after the date hereof the address of the Purchaser shall be added to
such notice provisions as follows:


Purchaser:    11620 Wilshire Blvd., Suite 1000
Los Angeles, CA 90025


New Guarantor:    11620 Wilshire Blvd., Suite 1000
Los Angeles, CA 90025
18.Costs and Expenses. Contemporaneously with the execution and delivery hereof,
Purchaser and Borrower shall pay, or cause to be paid, all costs and expenses
incident to the preparation, execution and recordation hereof and the
consummation of

10

--------------------------------------------------------------------------------



the transaction contemplated hereby, including, but not limited to, reasonable
fees and expenses of legal counsel to Lender.
19.Additional Documentation. From time to time, Purchaser and Guarantor shall
execute or procure and deliver to Lender such other and further documents and
instruments evidencing, securing or pertaining to the Loan or the Loan Documents
as shall be reasonably requested by Lender so as to evidence or effect the terms
and provisions hereof. Upon Lender's request, Purchaser shall cause to be
delivered to Lender an opinion of counsel, satisfactory to Lender as to form,
substance and rendering attorney, opining to (i) the validity and enforceability
of this Agreement and the terms and provisions hereof, and any other agreement
executed in connection with the transaction contemplated hereby; (ii) the
authority of Purchaser and Guarantor, and any constituents of Purchaser and
Guarantor, to execute, deliver and perform its or their respective obligations
under the Loan Documents, as hereby modified; and (iii) such other matters as
reasonably requested by Lender.
20.Effectiveness of the Loan Documents. Except as expressly modified by the
terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby ratified and shall remain in full force and effect;
provided, however, that any reference in any of the Loan Documents to the Loan,
the amount constituting the Loan, any defined terms, or to any of the other Loan
Documents shall be deemed, from and after the date hereof, to refer to the Loan,
the amount constituting the Loan, defined terms and to such other Loan
Documents, as modified hereby.
21.GOVERNING LAW. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN.
22.Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.
23.Binding Agreement. This Agreement shall be binding upon the successors and
assigns of the parties hereto; provided, however, the provisions of this
Paragraph 24 shall not be deemed or construed to (i) permit, sanction, authorize
or condone the assignment of all or any part of the Property or any of
Purchaser's rights, titles or interests in and to the Property, except as
expressly authorized in the Loan Documents; or (ii) confer any right, title,
benefit, cause of action or remedy upon any person or entity not a party hereto,
which such party would not or did not otherwise possess.
24.Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.
25.Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.

11

--------------------------------------------------------------------------------



26.Severability. If any clause or provision of this Agreement is or should ever
be held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.
27.Counterparts. To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single instrument. It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures and acknowledgment of, or on behalf of, each of the
parties hereto. Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.
28.ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO OR THERETO.
THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO OR THERETO. THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR WAIVED ONLY BY
AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE PARTIES TO SUCH DOCUMENTS.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






EXECUTED to be effective as of the date set forth in the first paragraph hereof.



12

--------------------------------------------------------------------------------



“BORROWER”


WALNUT VENTURE, LLC, a Delaware limited liability company


By:    HB & SONS, LLC, a California limited liability     company, Its Manager


By:    Asset Management Consultants, Inc., a     California corporation, Its
Manager


By:     /s/ James R. Hopper                
Printed Name: James R. Hopper
Its: President


Continued on next page




--------------------------------------------------------------------------------









“GUARANTOR”
 
 
/s/ JAMES R. HOPPER
JAMES R. HOPPER, an individual
 
 
/s/ STEVE SCHARMANN
STEVE SCHARMANN, an individual
 
 
/s/ JAMES SHAY REDMOND
JAMES SHAY REDMOND, an individual
 
 
/s/ JAMES CARR
JAMES CARR, an individual
 
 
/s/ DOUGLAS BOOTH
DOUGLAS BOOTH, an individual
 
 
/s/ MILTON MIYASHIRO
MILTON MIYASHIRO, an individual
 
 
/s/ EDWARD YOON
EDWARD YOON, an individual
 





--------------------------------------------------------------------------------



 
/s/ RICHARD MEYER
RICHARD MEYER, an individual
 
 
/s/ DALE WILLIAMSON
DALE WILLIAMSON, an individual
 
 
/s/ BARRY GERNSTEIN
BARRY GERNSTEIN, an individual
 
 
/s/ EDWIN MESERVE
EDWIN MESERVE, an individual
 
 
/s/ JAMES FADELL
JAMES FADELL, an individual
 
 
/s/ LOURICE FADELL
LOURICE FADELL, an individual
 
 
/s/ MICHAEL RUCKERSBERG
MICHAEL RUCKERSBERG, an individual
 
 
/s/ GEORGE DARANY
GEORGE DARANY, an individual
 
 
/s/ PAUL LOVEJOY
PAUL LOVEJOY, an individual
 
 
/s/ DANIEL SALEH
DANIEL SALEH, an individual









--------------------------------------------------------------------------------



PURCHASER:


REXFORD INDUSTRIAL - 1065 WALNUT, LLC, a Delaware limited liability company


By:     Rexford Industrial Realty, L.P.,
a Maryland limited partnership,
its sole member


By:    Rexford Industrial Realty, Inc.,
a Maryland corporation,
its general partner


By: /s/ Howard Schwimmer
Name: Howard Schwimmer
Its: Co-Chief Executive Officer




NEW GUARANTOR:


REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation




By:    /s/ Howard Schwimmer
Name: Howard Schwimmer
Its: Co-Chief Executive Officer






--------------------------------------------------------------------------------



LENDER:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. SOLELY IN ITS CAPACITY AS
DIRECTED TRUSTEE FOR WASHINGTON CAPITAL JOINT MASTER TRUST MORTGAGE INCOME FUND,
AND NOT IN ITS INDIVIDUAL CAPACITY




By: /s/ Lisa Candy
Name: Lisa Candy
Its: Authorized Representative




--------------------------------------------------------------------------------



Consent of Roll Out Transfer Recipients
Each of the undersigned hereby consent to the Roll Out Transfers and the
transfer of the Property (subsequent to the Roll Out Transfers) to Purchaser,
and the assumption by Purchaser of all of the obligations of Borrower under the
Loan Documents, subject to the terms and conditions set forth in this Agreement.




CARSON CARR, LLC
a Delaware limited liability company
 
 
 
 
By:
/s/ James Carr
Name:
James Carr
Its:
President
 
 
CARSON MESERVE, LLC
a Delaware limited liability company
 
 
 
 
By:
/s/ Edwin Meserve
Name:
Edwin Meserve
Its:
President
 
 
CARSON MIYASHIRO, LLC
a Delaware limited liability company
 
 
 
 
By:
/s/ Milton Miyashiro
Name:
Milton Miyashiro
Its:
President
 
 
CARSON DARANY, LLC
a Delaware limited liability company
 
 
 
 
By:
/s/ George G. Darany
Name:
George G. Darany
Its:
President















--------------------------------------------------------------------------------





EXHIBIT A
PROPERTY DESCRIPTION
Real property in the City of Carson, County of Los Angeles, State of California,
described as
follows:


PARCEL 1:


THE EASTERLY 702.00 FEET OF PARCEL 6 OF PARCEL MAP NO. 3611, IN THE CITY OF
CARSON, AS PER MAP FILED IN BOOK 45 PAGE 95 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


EXCEPT THEREFROM THE NORTHERLY 6.18 FEET OF THAT PORTION OF SAID LAND LYING
WESTERLY OF THE SOUTHERLY PROLONGATION OF THE EASTERLY LINE OF PARCEL 1 OF
PARCEL MAP 4907, AS SHOWN ON THE MAP FILED IN BOOK 53 PAGE 49 OF PARCEL MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


ALSO EXCEPT ALL OIL, GAS, PETROLEUM, HYDROCARBON SUBSTANCES, WATER AND OTHER
MINERALS BELOW A DEPTH OF 500 FEET MEASURED VERTICALLY FROM THE PRESENT SURFACE
OF SAID LAND, TOGETHER WITH THE RIGHT OF ENTRY BELOW SAID DEPTH OF 500 FEET BY
SLANT OR DIRECTIONAL DRILLING FROM OTHER LANDS TO DEVELOP AND PRODUCE OIL, GAS,
PETROLEUM, HYDROCARBON SUBSTANCES, WATER AND OTHER MINERALS AND RIGHT TO USE THE
STRUCTURES BELOW SAID DEPTH OF 500 FEET FOR THE STORAGE AND
SUBSEQUENT REMOVAL OF GAS OR OTHER SUBSTANCES, BUT WITHOUT ANY RIGHT OF SURFACE
ENTRY AS RESERVED BY ADELE GATES, IN DEED RECORDED FEBRUARY 18, 1965 IN BOOK
D2803 PAGE 662, OFFICIAL RECORDS.


PARCEL 2:


AN EASEMENT FOR DRAINAGE AND INCIDENTAL PURPOSES OVER THE NORTHERLY 35 FEET OF
PARCELS 6 AND 7 OF PARCEL MAP NO. 3611, IN THE CITY OF CARSON, AS PER MAP FILED
IN BOOK 45 PAGE 95 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.


EXCEPT THEREFROM THE EASTERLY 702.00 FEET OF SAID PARCEL 6.


ALSO EXCEPT THEREFROM THE NORTHERLY 6.18 FEET.


APN: 7319-001-025




